     Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 1 of 15 PageID #:626




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES GIBSON,                         )
                                      )               Case No. 19 CV 4152
               Plaintiff,             )
                                      )               Honorable Judge Ellis
v.                                    )
                                      )               Magistrate Judge Weisman
CITY OF CHICAGO, et al.,              )
                                      )
               Defendants.            )

              DEFENDANTS MASLANKA, PALADINO, BYRNE, AND
     CITY OF CHICAGO’S REPLY IN SUPPORT OF THEIR MOTION TO DISMISS


        Defendants, Anthony Maslanka, John Paladino, John Byrne and City of Chicago

respectfully submit this reply memorandum in support of their motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) and state:

                                          INTRODUCTION

        Defendant Maslanka, Paladino, and Byrne (“Defendants”) moved to dismiss all claims

brought against them by Plaintiff James Gibson. Docket No. 42. The City joined their motion to

the extent any of Plaintiff’s Monell allegations were premised on alleged constitutional violations

that the Court dismissed. Id. at 15. In his Response, Plaintiff fails to address the majority of

Defendants’ arguments and, to the extent his arguments are responsive, he relies on easily

distinguishable caselaw and overruled precedent. Docket No. 64. In short, the Court should not be

persuaded by anything in Plaintiff’s Response and should grant Defendant Maslanka, Paladino,

and Byrne’s motion to dismiss with prejudice.




                                                1
    Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 2 of 15 PageID #:627




                                          ARGUMENT1

    I.      Plaintiff’s “coerced confession” claim (Count I) should be dismissed with
            prejudice as to Defendants Maslanka, Paladino, and Byrne.
         Defendants moved to dismiss Plaintiff’s “coerced confession” claim on multiple grounds.

First, Plaintiff’s allusions to the First, Fourth, Sixth, and Eight Amendments is a nullity as none of

those amendments establish a right to be free from a compelled statement. Chavez v. Martinez,

538 U.S. 760, 765, 773 (2003) (plurality opinion) (Fifth and Fourteenth Amendments prohibit

compelled statements from being used against the individual in a criminal proceeding). Second,

Defendants moved to dismiss any theory of liability based on the alleged physical force used

against Plaintiff in December 1989 on the basis that it was time-barred. Wrice v. Burge, 187

F.Supp.3d 939, 953 (N.D.Ill. 2015) (claim of “torture and physical abuse” under Forth Amendment

subject to dismissal when filed outside of the two-year statute of limitations); also Evans v. Poskon,

603 F.3d 362, 363 (7th Cir. 2010) (Fourth Amendment claim on an unreasonable use of force

accrues the moment the physical force is used).

    A. Plaintiff cannot pursue a “compelled confession” claim on any amendment other than the
       Fifth or Fourteenth.
         Defendants were clear that they were moving to dismiss any of Plaintiff’s “coerced

confession” claims based on the Fifth, Fourth, Sixth, and Eighth Amendments; not that the entirety

of the claim should be dismissed merely for including those amendments. Docket No. 42 at 2.

Plaintiff does not respond to this argument and, instead, claims that Count I should not be

dismissed in its entirety simply for referencing the other amendments. Docket No. 64 at 6.

Plaintiff’s argument is wholly misplaced as Defendants did not seek relief on that basis.



1
 The Court should be aware that the arguments presented herein, to the extent applicable to Defendants
Maslanka, Paladino and Byrne, are taken directly and with limited exception, verbatim from Defendant
Rusnak and Breska’s Reply to the extend they relate to Maslanka, Paladino and Byrne.
                                                  2
    Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 3 of 15 PageID #:628




        In addition, Plaintiff’s failure to respond to Defendants’ argument that Count I cannot be

premised on the First, Fourth, Sixth, or Eighth Amendments constitutes a waiver of his opposition

to the motion. . See Alioto v. Town of Lisbon, 651 F.3d 715, 719 n.1, 721 (7th Cir. 2011) (forfeiture

occurs where the “litigant effectively abandons the litigation by not responding to alleged

deficiencies in a motion to dismiss”); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010);

Wojtas v. Capital Guardian Trust Co., 477 F.3d 924, 926 (7th Cir. 2006) (failure to offer any

opposition to argument constituted a waiver); County of McHenry v. Ins. Co. of the West, 438 F.3d

813, 818 (7th Cir. 2006) (“When presented with a motion to dismiss, the non-moving party must

proffer some legal basis to support his cause of action.”). Simply put, by not responding to

Defendants’ argument, Plaintiff concedes the point and the Court should dismiss Count I to the

extent it relies on the First, Fourth, Sixth, or Eighth Amendment.

    B. The use of physical force cannot form the basis of a Section 1983 claim.
        A claim of an excessive use of physical force by a police officer is governed by the

“reasonableness standard” of the Fourth Amendment and a legal claim accrues upon the use of

force against a civilian. Graham v. Connor, 490 U.S. 386, 394-95 (1989); Evans, 603 F.3d at 363.

In Illinois, all § 1983 claims are subject to a two-year statute of limitations and claims first initiated

outside of that period are untimely. Wallace v. Kato, 549 U.S. 384 (2007); Wrice, 187 F.Supp.3d

at 953 (claim of physical torture and abuse subject to two-year statute of limitations). Here,

Plaintiff pleads that the physical force was used against him in December 1989. Complaint at ¶¶

30, 33, 34. Any claim premised on that use of force accrued immediately and, under the law,

Plaintiff had until December 1991 to initiate any lawsuit premised on the use of force. Since he

did not bring this lawsuit until 2019, Plaintiff’s claim is untimely and subject to dismissal.




                                                    3
    Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 4 of 15 PageID #:629




         In his Response, Plaintiff conflates his Fifth Amendment claim based on the use of his

“compelled” statement against him at trial with a Fourth Amendment claim premised on the use

of physical force. The two theories are very different. Chavez, 538 U.S. at 773 (“police torture or

other abuse” does not run afoul of the Fifth Amendment and such claims must be analyzed under

the Fourth or Fourteenth Amendments); Wrice, 187 F.Supp.3d at 953. Defendants did not argue

that Plaintiff cannot maintain a Fifth Amendment claim on the statement itself but, rather, that

Plaintiff cannot include a claim based on the physical force used against him in December 1989.

Docket No. 42 at 2-5. Given that Plaintiff did not respond directly to this argument, he has waived

any opposition. Bonte, 624 F.3d at 466. To the extent his argument is responsive, it is not

persuasive as it is firmly established that Fourth Amendment claims must be filed within two years

of the use of force. Wrice, 187 F.Supp.3d at 953. For that reason, the Court should grant

Defendants’ motion to dismiss Count I to the extent it is premised on the use of force in December

1989.

   II.      Defendants Maslanka, Paladino, and Byrne are entitled to dismissal of Plaintiff’s
            “Due Process” claim (Count III).
         Defendants Maslanka, Paladino, and Byrne moved to dismiss Plaintiff’s Due Process claim

(Count III) as they were not alleged to have been personally involved in any fabrication or

withholding of evidence. Docket No. 42 at 4-8. In his Response, Plaintiff assets that his “Due

Process” claim is only based on three things: (1) the alleged line-ups in which Plaintiff was a

participant; (2) the “threats and coercion” used to get the statements of Janice Johnson, Carla

Smith, and Fernando Webb, and (3) not disclosing a “pattern and practice of police abuse” by

officers in Areas 2 and 3 that Plaintiff could have used to impeach the credibility of Janice Johnson,

Carla Smith, and Fernando Webb. Docket No. 64 at 8-9.




                                                  4
    Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 5 of 15 PageID #:630




       As an initial matter, Plaintiff’s failure to address Defendants’ motion to dismiss on any

issue save for the three theories outlined above constitutes an abandoning of the claims on any

other legal theory. Alioto, 651 F.3d at 721 (“Long-standing under our case law is the rule that a

person waives an argument by failing to make it before the district court.”). As such, Plaintiff has

waived any argument that his “Due Process” claim is premised on either (1) Plaintiff’s own

“torture” or (2) any of the misconduct allegedly committed against Eric Johnson/Eric Smith AKA

“KD”. Docket No. 42 at 6-7.

       Turning to the claims Plaintiff now asserts, Plaintiff’s allegations that Defendants

Maslanka, Paladino, and Byrne failed to disclose the threats to Janice, Carla, and Fernando or the

“pattern and practice” of police abuse fail and should be dismissed with prejudice. Plaintiff did not

allege that Maslanka, Paladino, and Byrne had any interaction with Janice, Carla, or Fernando or

that any of these officers was involved in the fabrication of their statements. Complaint at ¶¶ 59-

62. As such, they lack the requisite personal involvement to be held liable for the fabrication of

those statements. Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (Section 1983 requires an

officer to have personally caused or participated in the constitutional violation).

       Similarly, Plaintiff’s theory that Defendants Maslanka, Paladino, and Byrne failed to

disclose a pattern and practice of abuse does not state a viable claim. As neither officer is accused

of being involved in the “threats and coercion,” they cannot be said to have withheld evidence that

could have arguably been used to bolster an argument that the statements were made due to “threats

and coercion.” And Plaintiff fails to establish that Defendant Maslanka, Paladino, and Byrne

personally failed to produce information relating to conduct of which they had no knowledge. For

those reasons, Plaintiff has failed to state a viable Due Process claim against Defendants Maslanka,

Paladino, and Byrne and it should be dismissed with prejudice.



                                                  5
    Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 6 of 15 PageID #:631




   III.      Count IV (False Imprisonment) is time-barred and should be dismissed.
          It is settled law that a Fourth Amendment unreasonable pre-trial detention claim accrues

when the individual is released from pre-trial custody, either due to having the charges dismissed

or being convicted. Know v. Curtis, 771 Fed.Appx. 656, 658 (7th Cir. 2019). That is because “a

Fourth Amendment claim for unlawful pretrial detention accrues when the detention ends, not

when the prosecution ends.” Mitchell v. City of Elgin, 912 F.3d 1012, 1015 (7th Cir. 2019)

(describing the holding of Manuel v. City of Joliet, 903 F.3d 667 (7th Cir. 2018) (“Manuel II”)).

          The Honorable Chief Judge Pallmeyer was recently confronted with a nearly identical

situation to the one at bar in Brown v. City of Chicago, No. 18 CV 7064, 2019 WL 4958214

(N.D.Ill. Oct. 8, 2019) (Pallmeyer, CJ). In Brown, the plaintiff was convicted in 1990 for arson,

convicted against in 2008 following a new trial being granted, and then finally having the charges

dropped in 2017 after the 2008 conviction was vacated. Id. at *1. In 2018, the plaintiff then brought

a Manuel pre-trial detention claim based on the time he spent in custody prior to his convictions,

id., and the defendants moved to dismiss on statute of limitations grounds. The court agreed with

the defendants and reasoned that “[w]hile the Seventh Circuit in Manuel II held that a claim for

pretrial detention without probable cause begins to accrue when the pretrial detention ends, Knox

clarified that pretrial detention can be considered as ending upon conviction.” Id. (citations

omitted). Accordingly, the court dismissed the claim the plaintiff had titled “federal malicious

prosecution.” Id. at *3. More importantly, the court held that “any unlawful pretrial detention claim

that Plaintiff might have asserted would be time-barred under Seventh Circuit precedent holding

that such a claim is not subject to the delayed accrual rule from Heck.” Id. (citing Knox, 771 Fed.

Appx. 658-59). The court further rejected the notion that McDonough v. Smith, 139 S.Ct. 2149

(2019), rescued the claim as McDonough was grounded in concern for “avoiding collateral attacks



                                                 6
      Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 7 of 15 PageID #:632




on criminal judgments through civil litigation” while a Fourth Amendment claim is no such attack.

Id.

            In his Response, Plaintiff’s woefully insufficient argument relies solely on Manuel II in

arguing that his false imprisonment claim accrued when he was released from custody after having

his conviction vacated. Docket No. 64 at 11-12. This argument ignores the district court decision

this month in Brown, as well as Michell and Knox, both of which are Seventh Circuit cases in

which the Appellate Court defined Manuel II and its holding to be that an unreasonable pretrial

detention claim accrues when the person is convicted. In other words, Plaintiff’s argument on the

accrual of his claim have already been heard and rejected by other courts.

            The Court should be persuaded by Michell, Knox, and Brown that Plaintiff’s Fourth

Amendment unreasonable pretrial detention claim is time-barred and grant Defendants’ motion to

dismiss with prejudice.

      IV.      Plaintiff’s Equal Protection claim (Count V) should be dismissed with prejudice.
            Plaintiff’s Equal Protection claim is nothing more than “[t]hreadbare recitals of the

elements of a cause of action [and] supported by mere conclusory statements[.]” Ashcroft v. Iqbal,

556 U.S. 662, 667 (2009). As such, his allegations are insufficient to state a claim. Id.

            Plaintiff’s Response should do nothing to persuade the Court that he had stated a

sufficiently pled claim. He merely points to the use of one racial slur by Defendant Paladino and

his conclusory statement that all of the defendants tortured other minority suspects. Docket No. 64

at 12-13 (referencing Complaint ¶¶ 30, 147). One fact that a defendant used a racial slur and a

conclusory statement is not sufficient to plead a claim against Defendants. Brown v. Budz, 398

F.3d 904, 916 (7th Cir. 2005) (plaintiff must show he was a member of a protected class and treated

differently from unprotected class); Chavez v. Ill. State Police, 251 F.3d 612, 635-36 (7th Cir.


                                                    7
      Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 8 of 15 PageID #:633




2001) (plaintiff must allege defendant “motivated by a discriminatory purpose.”). For that reason,

the Court should dismiss this claim with prejudice.

      V.      The “Right to Counsel” claim should be dismissed with prejudice.
           Defendants moved to dismiss Plaintiff’s “Right to Counsel” claim on the basis that no such

right was violated. Docket No. 42 at 10. In his Response, Plaintiff abandons any Sixth Amendment

counsel claim – which was the basis of Defendants’ motion – and clarifies his claim that Count VI

is actually a Fifth Amendment right to counsel claim, although he fails to explain whether his claim

is based on a failure to receive Miranda warnings or not having an attorney present during

questioning. Docket No. 64 at 13. Plaintiff’s claim should still be dismissed with prejudice.

           To proceed on a constitutional claim pursuant to § 1983, a plaintiff must allege that he was

deprived of a constitutional right. Miranda warnings arise out of the Fifth Amendment protection

from self-incrimination. Sornberger v. City of Knoxville, Ill., 434 F.3d 1006, 1024 (7th Cir. 2006).

A failure to issue Miranda warnings implicates only the right against self-incrimination and does

not create a constitutional right to receive the warnings themselves. Id. Likewise, the right to

counsel created by Edwards v. Arizona2 is not the source of a stand-alone constitutional claim,

because the right to counsel is “derived from the holding of Miranda.” Uhde v. Adams Cnty., Wisc.

Sheriff’s Off., 2003 WL 231254, at *6 (W.D. Wis. July 22, 2003). In other words, the failure to

provide counsel does not create a cause of action under Section 1983 unless the plaintiff

demonstrates that the statements, he made to defendants without an attorney being present, were

used against him in a criminal case. See Sornberger, 434 F.3d at 1023-24.

           Plaintiff already has a Fifth Amendment claim based on the allegedly compelled statements

being used against in the criminal proceeding. See Count I. The failure to provide an attorney to



2
    451 U.S. 477 (1981).
                                                    8
    Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 9 of 15 PageID #:634




prevent the compelling of the statements is not an independent cause of action because the right to

counsel is a prophylactic rule designed to safe-guard the right against self-incrimination.

Sornberger, 434 F.3d at 1023-24. Thus, Plaintiff cannot maintain a Fifth Amendment right to

counsel claim.

         But the more problematic issue with Plaintiff’s Fifth Amendment claim is that he never

alleged that he invoked his right to counsel. In the seminal Miranda v. Arizona, the Supreme Court

held that an interrogation must cease when the accused demands an attorney. 384 U.S. 436, 474

(1966); see also Edwards, 451 U.S. at 484-85. However, for this right to be asserted, the accused

must have actually invoked his right to counsel. E.g. McNeil v. Wisconsin, 501 U.S. 171, 178

(1991); also Davis v. United States, 512 U.S. 452, 459 (1994) (“the suspect must unambiguously

request counsel.”). Plaintiff’s Complaint is devoid of any allegation – and he fails to point to any

factual support – to show that he unambiguously invoked his right to counsel and was then

subsequently questioned by the police. Given the complete absence of any facts to establish such

a violation of this constitutional protection, Plaintiff’s right to counsel claim should be dismissed

with prejudice.

   VI.      The “Denial of Access to the Courts” claim should be dismissed with prejudice.
         Defendants moved to dismiss Plaintiff’s “denial of access to the courts” claim as

insufficiently plead. Docket No. 42 at 11. In his Response, Plaintiff relies heavily on Bell v. City

of Milwaukee in arguing he has stated a viable denial of access to the courts claim. 746 F.3d 1205

(7th Cir. 1984). To the extent Bell remains good law - see Russ v. Watts, 414 F.3d 783 (7th Cir.

2005) (overruling Bell in part) – it is easily distinguishable from the instant case.

         In Bell, a police officer shot an unarmed African-American man in 1958 and then planted

a knife on him to substantiate the officer’s claim of self-defense. 746 F.2d at 1215-16. Other police


                                                  9
   Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 10 of 15 PageID #:635




officers then falsified evidence to prevent the plaintiff – who was not present during the shooting

– from learning of the misconduct. Id. at 1222-23. In other words, the plaintiff’s right to seek legal

redress was rendered hollow.

       By contrast, Plaintiff here suffered no such complete prohibition of his right to seek legal

redress. Plaintiff knew of the alleged misconduct because he claims that he was tortured. It is

incredulous for Plaintiff to argue that he did not know the facts of his own alleged physical abuse.

Likewise, unlike the plaintiff in Bell who had no such knowledge, Plaintiff here knew that the

testimony of Janice Johnson, Carla Smith, and Fernando Webb was false because Plaintiff claims

that (1) never had any conversations with Johnson or Smith about bullets, a firearm, or a robbery

and (2) that he did not commit the Benjamin/Wash homicide so Webb could not have seen him

shoot the victims. In other words, Plaintiff had sufficient information to pursue a claim. See Rossi

v. City of Chicago, 790 F.3d 729, 736 (7th Cir. 2015) (officer cannot be liable under a right to

judicial access claim for concealing facts already known to the plaintiff).

       Moreover, Plaintiff does not allege how Defendants Maslanka, Paladino, and Byrne did

anything to conceal facts from him, other than the conclusory statement that all officers did so. See

Complaint at ¶ 178. Absent actual facts, Plaintiff has not sufficiently pled the requisite personal

involvement to hold these officers liable. To that end, the Court should grant Defendant Maslanka,

Paladino, and Byrne’s motion to dismiss.

   VII.    Plaintiff’s “Failure to Intervene” claim should be dismissed with prejudice.
       Plaintiff’s response to this argument is so woefully underdeveloped that is should be

deemed a waiver of any opposition. See, e.g. Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th

Cir. 2012) (arguments that are “undeveloped, conclusory, or unsupported by law” are waived).

Indeed, the response is limited to (1) Plaintiff’s rights were violated and (2) the other officers


                                                 10
   Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 11 of 15 PageID #:636




present had a duty to intervene. Docket No. 64 at 15. Or, in other words, Plaintiff failed to argue

why Defendants should not have this claim dismissed when they did not have a realistic

opportunity to intervene. Given his lack of a responsive argument, the Court should grant

Defendants’ motion and dismiss this claim. Furthermore, Plaintiff cannot bring a failure to

intervene claim if the underlying constitutional violation is not viable. See Fillmore v. Page, 358

F.3d 496, 505-06 (7th Cir. 2004); Harper v. Albert, 400 F.3d 1052, 1066 n.18 (7th Cir. 2005).

Accordingly, should the Court dismiss any of Plaintiff’s § 1983 claims, any corresponding failure

to intervene claim so likewise be dismissed.

   VIII. Plaintiff’s malicious prosecution claim against Defendants Maslanka, Paladino,
         and Byrne should be dismissed.
         Illinois now requires that a plaintiff show a defendant “played a significant role in the

plaintiff’s prosecution” to establish a malicious prosecution claim. See Beaman v. Freesmeyer,

2019 IL 122654, ¶ 46. Plaintiff’s Complaint does not include any allegation that Defendants

Maslanka, Paladino, and Byrne played any role in the criminal prosecution, let alone a

“significant” one.

         Plaintiff fails to adequately address this argument. Rather, Plaintiff merely asserts that he

was arrested without probable cause, beaten, had fabricated evidence used against him, and

convicted. Docket No. 64 at 15-16. Even taking Plaintiff’s allegations as true, he has still not shown

how Defendants can face civil liability for a prosecution in which they played no part or supporting

role. For that reason, the Court should dismiss this claim with prejudice.

   IX.      Plaintiff’s intentional infliction of emotional distress claim is time-barred.

         An intentional infliction of emotional distress claim must be brought against a public

employee – such as a police officer – within one year of the date the cause of action accrues. 745

ILCS 10/8-101(a). An IIED claim based on a false arrest accrues on the date of the arrest. Bridewell

                                                  11
   Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 12 of 15 PageID #:637




v. Eberle, 730 F.3d 672, 678 (7th Cir. 2013); Evans v. City of Chicago, 434 F.3d 916, 934 (7th Cir.

2006).

Instead of responding to the two Seventh Circuit cases establishing this law, Plaintiff points to

Hobley v. Burge, a 2004 unpublished district court opinion. Docket No. 64 at 16. The Court should

not be persuaded to follow a 2004 unpublished district court opinion and ignore two binding

Seventh Circuit opinions that Plaintiff failed to address. On that basis, the Court should dismiss

the IIED claim as untimely.

    X.      Plaintiff failed to adequately plead a conspiracy claim, so all three conspiracy
            claims should be dismissed with prejudice.
         Federal Rule of Civil Procedure 8 requires that a plaintiff give “a short and plain statement

of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair notice

of what the … claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). In order to meet this standard, the plaintiff must have well-pleaded,

nonconclusory factual allegations that “give rise to a plausible suggestion of conspiracy.” Iqbal,

556 U.S. at 680. However, even before Twombly and Iqbal, “conspiracy allegations were often

held to a higher standard than other allegations; mere suspicion that persons adverse to the plaintiff

had joined a conspiracy against him or her was not enough.” Cooney v. Rossiter, 583 F.3d 967,

971 (7th Cir. 2009).

  Defendants moved to dismiss on the basis that Plaintiff’s conspiracy claims are nothing more

than assertions that everyone adverse to him or involved in the Benjamin/Wash homicide

investigation must have conspired against him. In other words, Plaintiff merely relies on a

suspicion that everyone adverse to him was part of a wide-ranging conspiracy to frame him – a

speculation devoid of realistic support. Cooney, 583 F.3d at 971.




                                                  12
   Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 13 of 15 PageID #:638




         In responding, Plaintiff does nothing more than assert he has pled the elements of a

conspiracy claim and simply points toward two speculative theories that the Individual Defendants

conspired with each other to frame Plaintiff and with members of the Office of Professional

Standards to sweep civilian complaints under the rug. Docket No. 64 at 16-17. Other than these

conclusory statements, which are entirely lacking any factual support, Plaintiff provides nothing

of substance in response to Defendants Maslanka, Paladino, and Byrne’s arguments. Given the

lack of factual support for his conspiracy claims, the Court should dismiss the claim as to these

defendants.

   XI.      Should the Court dismiss any § 1983 claim against Defendants Maslanka,
            Paladino, and Byrne the Court should then dismiss any Monell claim in which that
            conduct formed the underlying constitutional violation.
         Defendant City of Chicago moved to dismiss any Monell claim against it that was based

on a claimed constitutional violation committed by Defendants Maslanka, Paladino, and Byrne.

Docket No. 42 at 16-18; City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Durkin v. City of

Chicago, 341 F.3d 606, 615 (7th Cir. 2003) (if a plaintiff cannot establish a constitutional injury,

he cannot pursue a Monell claim). Plaintiff misconstrued Defendant City’s argument to be seeking

dismissal of the Monell claim in its entirety. Defendant City made no such argument, so Plaintiff’s

response should be disregarded and, should the Court dismiss any § 1983 claim against Defendant

Maslanka, Paladino, and Byrne, the Court should similar dismiss any Monell claim in which that

alleged conduct was the constitutional violation underlying the Monell claim.

         Similarly, any state law claim against Defendants that is dismissed would warranted

dismissal of Plaintiff’s respondeat superior and indemnity claims based on that misconduct. 745

ILCS 10/2-109.




                                                13
   Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 14 of 15 PageID #:639




                                       CONCLUSION

       For the reasons discussed above and those put forth in Defendant Maslanka, Paladino,

Byrne and City of Chicago’s Motion to Dismiss (Docket No. 42), the Court should dismiss all

claims against Defendants Maslanka, Paladino, and Byrne. In addition, to the extent any Federal

or State law claims are dismissed, the Court should dismiss any Monell claim based on the

dismissed constitutional claim and the respondeat superior and indemnity claims based on the

dismissed state law claims.

Dated: October 31, 2019                          Respectfully submitted,

                                                 /s/ Thomas L. Leinenweber
                                                 THOMAS M. LEINENWEBER
                                                 One of the Attorneys for Defendant
                                                 Maslanka, Paladino, and Byrne

                                                 /s/ Paul Michalik
                                                 Paul Michalik
                                                 One of the Attorneys for Defendant
                                                 City of Chicago
Thomas M. Leinenweber
James V. Daffada
Kevin E. Zibolski
Leinenweber Baroni & Daffada, LLC
120 N. LaSalle St., Suite 2000
Chicago, IL 60602
(312) 663-3003
thomas@ilesq.com
jim@ilesq.com
kevin@ilesq.com

REITER BURNS LLP
Daniel Noland
Paul Michalik
Elizabeth Ekl
Katherine Morrison
Daniel Burns
311 South Wacker, Suite 5200
Chicago, IL 60606
(312) 982-0090



                                              14
   Case: 1:19-cv-04152 Document #: 74 Filed: 10/31/19 Page 15 of 15 PageID #:640




                              CERTIFICATE OF SERVICE

            I hereby certify that on October 31, 2019, I electronically filed the foregoing
Defendant Maslanka, Paladino, Byrne and City of Chicago’s Reply in Support of Their
Motion to Dismiss with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all attorneys of record.

                                            /s/ Thomas M. Leinenweber
                                            Thomas M. Leinenweber
                                            One of the Attorneys for Defendant Maslanka,
                                            Paladino, and Byrne.




                                              15
